SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 Date of Announcement: 20 November 2015 BT Group plc (Translation of registrant's name into English)  BT Group plc  81 Newgate Street  London  EC1A 7AJ  England (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.  Form 20-FX Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- BT Group plc announces ADR Ratio Change 20 November 2015 BT Group plc (LSE: BT, NYSE: BT), one of the world's leading telecommunications services providers, announces an intended ratio change to its NYSE-listed American Depositary Receipt ("ADR") programme. The ratio will change from the current one ADR per ten ordinary shares to one ADR per five ordinary shares. The anticipated effective date for the ratio change is 8 December 2015. To implement the change, ADR holders on the record at the close of business on 30 November 2015 will receive two ADRs for every one ADR held. The new ADRs are expected to be distributed on or around 11 December 2015. There will be no change to the underlying ordinary shares and no action is required by ADR holders. These changes to the ADR ratio will bring the ADR price broadly in line with the market average. JPMorgan Chase Bank has been appointed to remain as depositary bank for the ADR programme. ENDS For further information, please contact: BT Investor Relations
